Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 1 of 53




                       EXHIBIT
                         “A”
FilingCase 9:20-cv-80967-DMM
      # 108551232               Document
                    E-Filed 06/08/2020   1-1 Entered
                                       05:13:29 PM on FLSD Docket 06/19/2020 Page 2 of 53


         IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT IN AND FOR PALM
                                 BEACH COUNTY, FLORIDA

                                                              Case No. 50 2018 CA 003525 XXXX MB

        RICHARD DOSS,
             Plaintiff,

        Vs.

        THE GEO GROUP;
        FLORIDA DEP’T OF CORRECTIONS;
        CORRECTIONAL CARE SOLUTIONS;
        WARDEN, STINE;
        ASSISTANT WARDEN, LAWRENCE;
        DOCTOR JULES HELLER, M.D.
        JONATHAN NASH, HEALTH SVCS. ADMIN.;
        NURSE AMEDE, ARNP;
        JOHN/JANE DOE, EXECUTIVE MEDICAL DIRECTOR,
        TALLAHASSEE, FLORIDA
        individually and in their official capacities,
               Defendant(s)
        ______________________________________/

        DEFENDANTS’, CORRECT CARE SOLUTIONS, LLC, JULES HELLER, AND NURSE
                      AMEDE’S MOTION FOR EXTENSION OF TIME

               COME NOW, the Defendants, CORRECT CARE SOLUTIONS, LLC (incorrectly

        named “Correct Care Solutions”), JULES HELLER, and NURSE AMEDE, by through counsel,

        hereby files their Motion for Extension of Time to file a responsive pleading to Plaintiff’s First

        Amended Complaint and state as follows:

               1.      The Defendants received Plaintiff’s First Amended Complaint dated May 20,

        2020, received by the undersigned on May 27, 2020 and filed with this Court on May 29, 2020.

               2.      The Defendants require additional time in order to file a responsive pleading to

        the Plaintiff’s First Amended Complaint referenced above.

               3.      This Motion is not filed for the purposes of harassment, obstruction or delay, and

        the parties will not be prejudiced by the granting of this Motion.
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 3 of 53



          WHEREFORE, the Defendants, CORRECT CARE SOLUTIONS, LLC, JULES

   HELLER, and NURSE AMEDE, respectfully requests this Court for an Order granting extension

   of time for the filing of a responsive pleading to Plaintiff’s First Amended Complaint, and any

   such further relief as the Court deems necessary and just.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via e-portal

   to Gregory A. Kummerlen, Esquire, Wiederhold, Kummerlen & Waronicki, P.A. Attorneys for

   GEO, Stine & Lawrence and a copy was furnished this 8th day of June 2020, by regular U.S.

   Mail to:

   Richard Doss, DC# 921633
   pro se
   Santa Rosa Correctional Institution Annex
   5850 East Milton Road
   Milton, FL 32583-7914

                                                        Respectfully submitted,

                                                        BILLING, COCHRAN, LYLES
                                                        MAURO & RAMSEY, P.A.
                                                        Counsel for Defendants, Correct Care
                                                        Solutions, Jules Heller, And Nurse Amede
                                                        SunTrust Center, 6th Floor
                                                        515 East Las Olas Boulevard
                                                        Fort Lauderdale, Florida 33301
                                                        Tel: 954-764-7150
                                                        Fax: 954-764-7279
                                                        Jeffery R. Lawley
                                                        Florida Bar No. 596027
                                                        E-mail: jrl@bclmr.com

                                                        By: /s/ Jeffery R. Lawley, Esq.
                                                                Jeffery R. Lawley, Esq.
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 4 of 53



   8379/jlb                                                        IN THE CIRCUIT
                                              COURT OF THE 15TH JUDICIAL CIRCUIT IN
                                              AND FOR PALM BEACH COUNTY,
                                              FLORIDA

                                              Case No. 50 2018 CA 003525 XXXX MB AG
   RICHARD DOSS,

           Plaintiff,

   vs.

   THE GEO GROUP, INC., FLORIDA
   DEPARTMENT OF CORRECTIONS;
   WARDEN STINE; ASSISTANT WARDEN
   LAWRENCE; JULES HELLER, MD;
   JONATHAN NASH, HEALTH SERVICES
   ADMINISTRATOR; NURSE AMEDE, ARNP;
   JOHN/JANE DOE EXECUTED MEDICAL
   DIRECTOR, TALLAHASSEE, FLORIDA,
   Individually and in their Official Capacities,

         Defendants.
   ________________________________________/

     DEFENDANTS’ THE GEO GROUP, INC., WARDEN STINE and ASSISTANT
                WARDEN LAWRENCE MOTION FOR EXTENSION OF TIME

           COMES NOW the Defendants, THE GEO GROUP, INC., WARDEN STINE and

   ASSISTANT WARDEN LAWRENCE, by through counsel, hereby files their Motion for

   Extension of Time to file a responsive pleading to Plaintiff’s First Amended Complaint

   and state as follows:

           1.     The Defendants received Plaintiff’s First Amended Complaint dated May 20,

   2020, received by the undersigned on May 23, 2020 and filed with this Court on May 29,

   2020.

           2.     The Defendants require additional time in order to file a responsive pleading
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 5 of 53



   Motion for Extension of Time
   Doss v. The GEO Group, Inc., et al
   Case No. 50 2018 CA 003525 XXXX MB AG
   Page 2



   to the Plaintiff’s First Amended Complaint referenced above.

          3.     This Motion is not filed for the purposes of harassment, obstruction or delay,

   and the parties will not be prejudiced by the granting of this Motion.

          WHEREFORE, the Defendants, THE GEO GROUP, INC., WARDEN STINE and

   ASSISTANT WARDEN LAWRENCE, respectfully requests this Court for an Order

   granting extension of time for the filing of a responsive pleading to Plaintiff’s First

   Amended Complaint, and any such further relief as the Court deems necessary and just.

          I HEREBY CERTIFY that a copy of the foregoing has been furnished via US Mail

   this 8th day of June, 2020 to: Richard Doss, DC #921633, Santa Rosa Correctional

   Institution Annex, 5850 East Milton Road, Milton, FL 32583-7914 and via the ePortal to

   Jeffrey Lawley, Esquire, Attorneys for Heller and Amede, Billing Cochran, PA, 515 E. Las

   Olas Blvd., Sixth Floor, Ft. Lauderdale, FL 33301..

                               WIEDERHOLD, KUMMERLEN & WARONICKI, P.A.
                               Attorneys for GEO, Stine & Lawrence
                               340 Columbia Drive, Suite 111
                               West Palm Beach, FL 33409
                               P.O. Box 3918
                               West Palm Beach, FL 33402
                               561/615-6775
                               561/615-7225 - Facsimile
                               Primary:      gkummerlen@wmrfla.com
                               Secondary: jbarker@wmrfla.com

                               By: s/Gregory A. Kummerlen
                                     Gregory A. Kummerlen
                                     FBN: 595691
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 6 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 7 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 8 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 9 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 10 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 11 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 12 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 13 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 14 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 15 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 16 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 17 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 18 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 19 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 20 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 21 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 22 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 23 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 24 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 25 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 26 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 27 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 28 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 29 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 30 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 31 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 32 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 33 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 34 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 35 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 36 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 37 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 38 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 39 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 40 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 41 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 42 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 43 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 44 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 45 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 46 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 47 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 48 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 49 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 50 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 51 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 52 of 53
Case 9:20-cv-80967-DMM Document 1-1 Entered on FLSD Docket 06/19/2020 Page 53 of 53
